NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of L.R.R., a child.
                               )
                               )
                               )
H.R.,                          )
                               )
         Appellant,            )
                               )
v.                             )                 Case No. 2D18-3332
                               )
AMERICANKIDZ ADOPTION SERVICES,)
INC.,                          )
                               )
         Appellee.             )
                              _)

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

Ita M. Neymotin, Regional Counsel, and
Joseph Thye Sexton, Assistant Regional
Counsel, Fort Myers, for Appellant.

Patrick B. Calcutt of Calcutt & Calcutt, P.A.,
Americus, Georgia, for Appellee.


PER CURIAM.

              Affirmed.


NORTHCUTT, KHOUZAM, and BLACK, JJ., Concur.